Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
      Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr.,
                                  and Primitivo Alvarez,
                                       Appellants

                                              v.

                                  Ventura HERNANDEZ,
                                         Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-423
                         Honorable Jose Luis Garza, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee recover his costs of this appeal from appellants.

       SIGNED November 26, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice